The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611-8367
Dear Senator Bradford:
This opinion is in response to your request for an Attorney General's Opinion on the following question:
  Is the Mayor of a city of the first class with a mayor-council form of government considered to be a member of the governing body within the context of A.C.A. § 26-75-605 for purposes of serving on the Advertising and Promotion Commission?
  A similar question was recently addressed in Op. Att'y Gen. 97-057, a copy of which I have enclosed for your review. It was concluded therein that the mayor may serve on the commission as one of the members of the governing body of the city. There is no Arkansas judicial precedent on the question, and the legislative history indicates that the mayor was removed as a specifically enumerated member of the commission by legislation passed in 1993. Nonetheless, two "members of the governing body" may serve on such commissions, and I have stated in Opinion  97-057 that it may reasonably be concluded that the mayor falls within this general designation.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB/ECW/LS:cyh